Case 2:21-cv-00560-TAD-KK Document 19 Filed 08/02/21 Page 1 of 1 PageID #: 79




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


ANTHONY JO EDWARDS                                     CASE NO. 2:21-CV-00560

VERSUS                                                 JUDGE TERRY A. DOUGHTY

JIM LEWIS ET AL                                        MAGISTRATE JUDGE KAY

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Motion to Remand

as to his Federal Claims are DENIED and DISMISSED on the basis of prescription. As to

Plaintiff’s Motion to Remand state law claims, this Motion is GRANTED.

       IT IS FURTHER ORDERED that the Motion to Dismiss Pursuant to FED. R. CIV. P.

12(B)(6) filed by Defendants is hereby GRANTED as to the federal claims, and those claims are

DISMISSED WITH PREJUDICE.

       MONROE, LOUISIANA, this 2nd day of August 2021.




                                                               TERRY A. DOUGHTY
                                                          UNITED STATES DISTRICT JUDGE
